DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        TORRIS BERNARD HILL,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D20-1854

                               [May 27, 2021]

   Appeal of order denying 3.800 motion from the Circuit Court for the
Nineteenth Judicial Circuit, Martin County; Sherwood Bauer, Jr., Judge;
L.T. Case No. 432003CF001639A.

  Torris B. Hill, Arcadia, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Luke Napodano,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

LEVINE, C.J., WARNER and DAMOORGIAN, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.